Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 1 of 13 Page ID #:385


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                              Court Reporter:
            Rita Sanchez                               Not Reported

            Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
            None Present                               None Present

  Proceedings (In Chambers): ORDER RE: SPECIAL MOTION TO STRIKE
                             PLAINTIFF’S FIRST, SECOND, THIRD, AND
                             FOURTH CAUSES OF ACTION [14]; MOTION TO
                             DISMISS PLAINTIFF’S FIRST, SECOND, THIRD,
                             AND FOURTH CAUSES OF ACTION [15]

       Before the Court are two motions filed by Defendants Beasley Media Group,
  LLC (“Beasley”) and Melissa Eannuzzo’s on June 3, 2019:

        First, there is the Special Motion to Strike Plaintiff’s First, Second, Third, and
  Fourth Causes of Action (the “Motion to Strike”). (Docket No. 14).

        Second, there is the Motion to Dismiss Plaintiff’s First, Second, Third, and
  Fourth Causes of Action (the “Motion to Dismiss”). (Docket No. 15).

       Plaintiff Matthew Hogan filed two Oppositions on July 1, 2019. (Docket Nos.
  29–30). Defendants filed their Replies on July 15, 2019. (Docket Nos. 31–32).

        The two motions were noticed to be heard on July 29, 2019. The Court read and
  considered the papers on the two motions and deemed the matter appropriate for
  decision without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The
  hearing was therefore VACATED and removed from the Court’s calendar.

        For the reasons discussed below, the two motions are ruled upon as follows:

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 2 of 13 Page ID #:386


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

        The Motion to Dismiss is GRANTED with leave to amend as follows:

         o GRANTED with leave to amend as to Plaintiff’s defamation claim. The
           minor inaccuracies in the statements Defendants made do not amount of
           falsity because there remains substantial truth to the statements Defendants
           made;

         o GRANTED with leave to amend as to Plaintiff’s public disclosure of private
           facts claim. Plaintiff’s text messages were in the public domain prior to their
           discussion in an article and a radio show and, thus, do not constitute “private
           facts”;

         o GRANTED with leave to amend as to Plaintiff’s false light claim.
           Plaintiff’s false light claim is duplicative of his defamation claim and fails for
           many of the same reasons; and

         o GRANTED with leave to amend as to Plaintiff’s intentional infliction of
           emotional distress claim. Plaintiff provides no specific allegations to support
           his assertion that Defendants’ conduct was extreme or outrageous.

        The Motion to Strike is DENIED as moot.

  I.     BACKGROUND

         A.    Factual Background

       On March 27, 2019, Plaintiff commenced this action. (See generally Complaint
  (Docket No. 1)).

         The Complaint contains the following allegations:

       Plaintiff resides in Los Angeles and, until recently, worked for the Los Angeles
  Rams as a ticket sales account executive. (Id. ¶ 2). Beasley, a Delaware corporation
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 3 of 13 Page ID #:387


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

  with its principle place of business in Florida, owns and operates the radio station Hot
  96.9 Boston (“Hot 96.9”), the website www.hot969boston.com, and the Twitter
  accounts @HOT969Boston and @GetUpCrew969. (Id. ¶ 7). Ms. Eannuzzo, a citizen
  of Massachusetts and employed by Beasley, is a radio personality on Hot 96.9 and
  writes and operates “Melissa’s Blog” on Hot 96.9’s behalf. (Id. ¶ 8).

         On February 3, 2019, the Los Angeles Rams and the New England Patriots
  played each other in Super Bowl LIII. (Id. ¶ 16). In the third quarter of the game, non-
  moving Defendant Patrick Chung, a player for the Patriots, injured his arm. (Id. ¶¶ 24,
  31). In response to Mr. Chung’s injury, Plaintiff sent a text message to non-moving
  Defendant Matthew J. Weymouth—Plaintiff’s friend and an employee of the
  Patriots—insulting Mr. Chung. (Id. ¶¶ 27, 34). Mr. Weymouth reposted this text
  message on Mr. Chung’s Instagram account under the guise that it was Mr. Chung, not
  Mr. Weymouth, to whom the text message was sent. (Id. ¶¶ 34–36).

         Later on the same day, Ms. Eannuzzo published an article on “Melissa’s Blog”
  called, “Patrick Chung Goes After Rams Executive Who Mocked His Injury.” (Id.
  ¶ 48). The article quoted the comment made under Mr. Chung’s Instagram post and
  stated that the exchange was “between [Mr. Chung] and [Plaintiff]” and “started with
  [Plaintiff] calling [Mr. Chung] a ‘b**ch.’” (Id.). Five days later, on February 8, 2019,
  Ms. Eannuzzo stated on the Hot 96.9 podcast that “someone from the Ram’s front
  office” had texted Mr. Chung directly and that the responding texts and Instagram
  comment had been posted by Mr. Chung himself. (Id. ¶ 49).

         Plaintiff alleges the story told by Ms. Eannuzzo and Beasley is “false in a
  number of ways.” (Id. ¶ 51). First, Plaintiff asserts that he was “not a Rams
  executive” as the article portrayed him to be but a “ticket sales account executive.”
  (Id.). Second, Plaintiff “did not send the text to [Mr.] Chung as a taunt” but to his
  friend Mr. Weymouth “as a joke to be understood in the context of their ongoing trash
  talk.” (Id.). Finally, Plaintiff did “not know that [Mr. Chung’s injury referred to in the
  text] was serious.” (Id.).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 4 of 13 Page ID #:388


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

         Plaintiff alleges that as a result of this story, he was “forced from his job, has
  been turned down for other job opportunities, and remains unemployed.” (Id. ¶ 57).
  Plaintiff has also “received harassing messages and has been subjected to scorn, hatred,
  ridicule, and contempt on social media and elsewhere.” (Id. ¶ 59). Finally, Plaintiff
  has “suffered emotional distress, impairment to his reputation and standing in the
  community, personal humiliation, shame, and disgrace.” (Id.).

          Plaintiff asserts four claims for relief against Beasley and Ms. Eannuzzo:
  (1) defamation; (2) public disclosure of private fact; (3) false light; and (4) intentional
  infliction of emotional distress. (Id. ¶¶ 62–93).

        B.     Request for Judicial Notice

         Along with the two motions, Defendants request that the Court take judicial
  notice of the podcast segment discussing Mr. Chung’s Instagram post, his arm injuries,
  and the Patriots’ dedication of the second half of the Super Bowl to Mr. Chung.
  (Request for Judicial Notice (“RJN”) (Docket No. 17)).

        Plaintiff does not oppose the RJN. The Court, however, does not rely on the
  information in the RJN in ruling on the two motions and would reach the same rulings
  regardless of whether it considered the RJN. Accordingly, the RJN is DENIED as
  moot.

  II.   MOTION TO DISMISS

        A.     Legal standard

        In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
  Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
  Circuit progeny.

        “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
  cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 5 of 13 Page ID #:389


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

  legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
  motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
  claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
  Twombly, 550 U.S. at 570). The Court must disregard allegations that are legal
  conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory nature
  of respondent’s allegations, rather than their extravagantly fanciful nature, that
  disentitles them to the presumption of truth.”); Eclectic Props. E., LLC v. Marcus &
  Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
  complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
  plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
  possibility and plausibility.’” Eclectic Props., 751 F.3d at 995 (quoting Twombly, 550
  U.S. at 556-57) (internal citations omitted).

         The Court must then determine whether, based on the allegations that remain
  and all reasonable inferences that may be drawn therefrom, the complaint alleges a
  plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
  Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
  complaint states a plausible claim for relief is ‘a context-specific task that requires the
  reviewing court to draw on its judicial experience and common sense.’” Ebner v.
  Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
  the facts as pleaded in the complaint indicate that there are two alternative
  explanations, only one of which would result in liability, “plaintiffs cannot offer
  allegations that are merely consistent with their favored explanation but are also
  consistent with the alternative explanation. Something more is needed, such as facts
  tending to exclude the possibility that the alternative explanation is true, in order to
  render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
  Somers, 729 F.3d at 960.

        B.     Discussion

        Through the Motion to Dismiss, Defendants argue that that all four claims
  against them should be dismissed for failure to state a claim. (Mot. to Dismiss at 4–
  11).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 6 of 13 Page ID #:390


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

               1.    Defamation

          To prevail on a claim of defamation, Plaintiff must prove that Defendants’
  remarks were (1) false; (2) defamatory; (3) unprivileged; (4) had a natural tendency to
  injure or cause special damage; and (5) were published, i.e. communicated to a third
  party. See Taus v. Loftus, 40 Cal. 4th 683, 720, 54 Cal. Rptr. 3d 775 (2007). “Truth is
  a complete defense to defamation.” Terry v. Davis Community Church, 131 Cal. App.
  4th 1534, 1553, 33 Cal. Rptr. 3d 154 (2005). Additionally, even if portions of the
  allegedly defamatory material are inaccurate, “minor inaccuracies do not amount of
  falsity so long as the substance, the gist, the sting, of the libelous charge can be
  justified.” Masson v. New Yorker Magazine, Inc, 501 U.S. 496, 517 (1991).

         Here, Defendants argue that Plaintiff’s defamation claim fails because the
  statements made on the podcast and “Melissa’s Blog” were substantially true. (Mot. to
  Dismiss at 4–6). Defendants contend that “Plaintiff cannot show that calling him a
  “Rams Executive . . . is materially false” because Plaintiff alleges that he is one of the
  ticket sales account executives. (Id. at 5 (citing Compl. ¶ 7)). Defendants further
  argue that the gist of the article and podcast was that Plaintiff called Mr. Chung a
  derogatory term because of his injury and that “sending texts such as those sent by
  Plaintiff about someone who just broke their arm was disrespectful.” (Id.). According
  to Defendants, “whether [Plaintiff] made them [these comments] to [Mr.] Chung or
  [Mr.] Weymouth does not change the effect of the content of the text messages in the
  mind of the reader.” (Id. at 6).

         In opposition, Plaintiff contends that Defendants wrongfully attributed certain
  statements to him “by claiming that he sent a demeaning text to Mr. Chung when he
  did not.” (Opp. to Motion to Dismiss at 3). Plaintiff argues that Defendants’
  “falsehoods created a very different effect on the reader’s mind than the truth,” that “a
  random fan [i.e., Plaintiff] texted another [i.e., Mr. Weymouth] while watching the
  game.” (Id. at 5). Instead of this “mundane” truth, Defendants “went with a story that
  the Los Angeles Rams taunted an injured player to his face.” (Id.). According to
  Plaintiff, Defendants’ statements were “at best, unprofessional and, at worst,
  insensitive and aggressive.” (Id. at 3).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 7 of 13 Page ID #:391


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

        The Court disagrees with Plaintiff for the following reasons:

         First, most of Defendants’ article and podcast were not statements about
  Plaintiff, but primarily about Mr. Chung’s statements made in response to the text
  exchange between Plaintiff and Mr. Chung. Plaintiff, for instance, alleges that Mr.
  Chung posted on social media the following exchange between them:




  (Compl. ¶ 34).

         Defendants, in response to this exchange, then reported that Mr. Chung went
  after a “Rams executive who mocked his injury” and “posted and deleted a text
  message that [Mr. Chung] claims involves a Rams exec going after him for breaking
  his arm during the Super Bowl.” (Id., Exs. B, D (emphasis added)).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 8 of 13 Page ID #:392


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

           The screenshots of the article and a post on social media are as follows:




  (Id.).

         To the extent that Defendants’ statements implied that Plaintiff was
  unprofessional, insensitive, and aggressive, those implications are statements of
  opinions and non-actionable. See, e.g., Kiehn v. Stein, No. 12-CV-6554-PJH, 2013
  WL 1789718, at *3 (N.D. Cal. Apr. 26, 2013) (dismissing defamation claim and
  concluding that the plaintiff’s allegations describing the defendants’ statements as
  “’extremely inappropriate’ and ‘unprofessional’ are expressions of opinion, and thus
  not actionable”).



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 9 of 13 Page ID #:393


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
  Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

         Second, there are certainly some minor inaccuracies between what was reported
  by Defendants and what Plaintiff stated had actually occurred. For instance, Plaintiff’s
  actual job is a ticket sales account executive for the Rams, rather than the reported
  “Rams Executive” title. As another example, Defendants reported that Plaintiff sent
  the text messages to Mr. Chung, rather than sending the text to Mr. Weymouth.

         These inaccuracies, however, do not affect the substance of the communications,
  that Plaintiff called Mr. Chung a derogatory word because of his injuries in the
  Superbowl. Mr. Chung then posted this exchange on social media, stating that it was
  “disrespectful of [Plaintiff]” and showing Plaintiff’s response that he “was seriously
  just messing around with [Mr. Chung].” (Compl. ¶ 34).

         Defendants’ reporting of Mr. Chung’s post and statements are therefore not
  actionable. See, e.g., Price v. Stossel, 620 F.3d 992, 1001 (9th Cir. 2010) (concluding
  that “the common law principle that inaccuracies alone do not render a statement false
  if there remains substantial truth to what was said”) (internal quotation marks and
  citation omitted); Jackson v. Mayweather, 10 Cal. App. 5th 1240, 1262, 217 Cal. Rptr.
  3d 234 (2017) (concluding that the Superior Court erred in denying the defendant’s
  motion to strike the defamation claim because the defendant’s social media posts about
  the plaintiff’s relationship and plastic surgery were substantially true); Franklin v.
  Dynamic Details, Inc., 116 Cal. App. 4th 375, 387, 10 Cal. Rptr. 3d 429 (2004) (noting
  that “when an author outlines the facts available to him, thus making it clear that the
  challenged statements represent his own interpretation of those facts and leaving the
  reader free to draw his own conclusions, those statements are generally protected by
  the First Amendment”) (citations omitted).

        Third, Plaintiff, citing to Selleck v. Global International, Inc., 166 Cal. App. 3d
  1123, 212 Cal. Rptr. 838 (1985), also argues that Defendants’ “statements constitute
  defamation per se because no explanation is needed to make [Defendants’] defamatory
  meaning understood.” (Opp. to Motion to Dismiss at 3). The Court disagrees because
  Selleck is factually distinguishable. There, a tabloid magazine published a story
  containing statements attributed to the actor Tom Selleck’s father that mocked the
  romantic character of his son. Id. at 1132. The father denied making any statements
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              9
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 10 of 13 Page ID #:394


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
   Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

   and sued for defamation. Id. at 1123. The Court of Appeal concluded that the
   statements were potentially defamatory because the tabloid “falsely ascrib[ed]
   statements” to the father, thereby “imputing to the father a Judas-like betrayal of his
   son.” Id. at 1132–33 (emphasis added).

          Here, unlike in Selleck, Defendants do not ascribe or attribute statements to
   Plaintiff that Plaintiff in fact did not make. Plaintiff acknowledges, and alleges in the
   Complaint, that he made these statements about Mr. Chung.

        Accordingly, the Motion is GRANTED with leave to amend as to Plaintiff’s
   defamation claim.

                2.     Public Disclosure of Private Facts

          “The elements for a claim of invasion of privacy based on the public disclosure
   of private facts are as follows: (1) public disclosure (2) of a private fact (3) which
   would be offensive and objectionable to the reasonable person and (4) which is not of
   legitimate public concern.” Catsouras v. Dep’t of Cal. Highway Patrol, 181 Cal. App.
   4th 856, 868, 104 Cal. Rptr. 3d 352 (2010). The facts disclosed must be private facts,
   and not public ones, because “[a] matter that is already public or that has previously
   become part of the public domain is not private.” Moreno v. Hanford Sentinel, Inc.,
   172 Cal. App. 4th 1125, 1130, 91 Cal. Rptr. 3d 858 (2009) (emphasis added).

          Here, Defendants argue, and the Court agrees, that because Plaintiff’s text
   messages were “already public by the time [they] posted the article and aired the
   podcast,” Plaintiff cannot state a cognizable claim for public disclosure of private fact.
   (Mot. to Dismiss at 8–9). As Defendants only publicly discussed the text messages
   after they were posted on Mr. Chung’s Instagram account, Plaintiff cannot maintain
   that there was privacy for a matter “already in the public domain.” See, e.g., Four
   Navy Seals v. Assoc. Press, 413 F. Supp. 2d 1136 (S.D. Cal. 2005) (dismissing the
   plaintiff’s disclosure of private facts claim in part because the photos has been
   previously publicly posted and concluding “no privacy [exists] for a matter already in
   the public domain”).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 11 of 13 Page ID #:395


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
   Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

         Accordingly, the Motion is GRANTED with leave to amend as to Plaintiff’s
   public disclosure of private fact claim.

                3.     False Light

          “When a false light claim is coupled with a defamation claim, the false light
   claim is essentially superfluous, and stands or falls on whether it meets the same
   requirements as the defamation cause of action.” Jackson v. Mayweather, 217 Cal.
   Rptr. 3d 234, 256, 217 Cal. Rptr. 3d 234 (2017) (affirming dismissal of false light
   claims because they “suffer from the same fatal defects as [the plaintiff’s] defamation
   claim”).

         Here, Defendants contend that Plaintiff’s false light claim is predicated on the
   same conduct and statements that are alleged as the basis for the defamation claim.
   (Mot. to Dismiss at 9). Because the claim is duplicative, Defendants argue the claim
   necessarily fails. (Id.). The Court agrees with Defendants for the reasons already
   discussed in connection with the defamation claim. Because Plaintiff failed to state a
   cognizable defamation claim, he similarly fails to state a false light claim.

           Accordingly, the Motion is GRANTED with leave to amend as to Plaintiff’s
   false light claim.

                4.     Intentional Infliction of Emotional Distress

          To state a claim for intentional infliction of emotional distress, a plaintiff must
   allege: “(1) extreme and outrageous conduct by the defendant with the intention of
   causing, or with reckless disregard of the probability of causing, emotional distress;
   (2) plaintiff suffered severe or extreme emotional distress; and (3) actual and
   proximate causation of the emotional distress by defendant's outrageous conduct.”
   Swasey v. Seterus, Inc., No. 16-CV-1633-TLN-EFB, 2018 WL 3017554, at *13 (E.D.
   Cal. June 14, 2018).


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 12 of 13 Page ID #:396


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
   Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

           Here, Defendants argue, and the Court agrees, that the claim for intentional
   infliction of emotional distress fails because Plaintiff fails to allege sufficient facts to
   establish that Defendants’ conduct was “extreme and outrageous.” (Mot. to Dismiss at
   10). Plaintiff offers only a conclusory allegation that he has “suffered emotional
   distress, impairment to his reputation and standing in the community, personal
   humiliation, shame, and disgrace.” (See Compl. ¶ 59). Plaintiff likewise provides no
   additional specific facts to support his assertion that Defendants’ conduct was extreme
   or outrageous. (See Opp. to Motion to Dismiss at 7–8).

          Moreover, the two cases cited by Plaintiff in support of his arguments are easily
   distinguishable. Plaintiff first cites to KOVR-TV, Inc. v. Superior Court, 31 Cal. App.
   4th 1023, 1030, 37 Cal. Rptr. 2d 431 (1995), for the proposition that Defendants’
   conduct reveal “an alarming absence of sensitivity and civility.” In KOVR-TV,
   however, the Court of Appeal affirmed the Superior Court’s denial of summary
   judgment on an intentional infliction of emotional distress claim where a reporter
   disclosed to two minors that the minors’ neighbor murdered her two children and then
   committed suicide. Id. at 1027. The two minors and the neighbor’s two children were
   playmates and the minors’ reactions were filmed. Id.

          Plaintiff also cites to Huntingdon Life Sciences, Inc. v. Stop Huntingdon Animal
   Cruelty USA, Inc., 129 Cal. App. 4th 1228, 1260, 29 Cal. Rptr. 3d 521 (2005), for the
   proposition that a defendant’s website entries, exposing and protesting an employee of
   an animal testing lab, could support a cause of action for intentional infliction of
   emotional distress. But in concluding that the plaintiff’s allegations were sufficient to
   state a claim for intentional infliction of emotional distress, the Court of Appeal
   specifically noted that the defendant’s website entries “target[ed] [the plaintiff] for
   illegal activity such as civil disobedience and threaten[ed] [the plaintiff’s] safety.” Id.
   at 1240.

          Unlike in KOVR-TV and Huntingdon, Defendants are not alleged to have
   threatened Plaintiff and their conduct does not reveal an alarming absence of
   sensitivity and civility. Rather, Defendants republished Mr. Chung’s public Instagram
   post and offered commentary on that post.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case 2:19-cv-02306-MWF-AFM Document 46 Filed 08/19/19 Page 13 of 13 Page ID #:397


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 19-2306-MWF (AFMx)                        Date: August 19, 2019
   Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

         Accordingly, the Motion is GRANTED with leave to amend as to Plaintiff’s
   claim for intentional infliction of emotional distress.

   III.   CONCLUSION

          The Motion to Dismiss is GRANTED with leave to amend and the Motion to
   Strike is DENIED as moot.

         Plaintiff shall file a First Amended Complaint (“FAC”), if any, by August 12,
   2019. Failure to file a FAC by the deadline will result in dismissal of the action with
   prejudice. Defendants shall file a response to the FAC on or before August 26, 2019.

          IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
